         Case 4:18-cv-03540 Document 5 Filed in TXSD on 10/03/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LEANN ZUBKE,                                               §
                                                           §
                          Plaintiff,                       §
vs.                                                        §
                                                           §      Civil Action No. 4:18-CV-03540
LIBERTY MUTUAL FIRE INSURANCE                              §
COMPANY,                                                   §
                                                           §
                          Defendant.                       §

________________________________________________________________________

                   PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES
________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Pursuant to this Court’s Order and Federal Rule of Civil Procedure 7.1 Plaintiff Leann

Zubke files this Certificate of Interested Parties and shows the Court the following:

      1. For a nongovernmental corporate party, the name(s) of its parent corporation and any

          publicly held corporation that owns 10% or more of its stock:

          Not applicable.

      2. A listing of all persons, associations of persons, firms, partnerships, corporations, affiliates,

          parent corporations, or other entities that are financially interested in the outcome of this

          litigation. The name of each corporation whose securities are publicly traded has been

          underlined:

          Leann Zubke - Plaintiff

          Long & Long Attorneys at Law – Plaintiff’s counsel

          Liberty Mutual Fire Insurance Company - Defendant
       Case 4:18-cv-03540 Document 5 Filed in TXSD on 10/03/18 Page 2 of 2




                                               Respectfully submitted,


                                               Long & Long, Attorneys at Law
                                               s/Cate Biggs
                                               Cate Biggs
                                               SBN: 24077282
                                               Direct: (832) 702-0032
                                               Cate@LongandLong.com
                                               Addie Butler
                                               SBN: 24082759
                                               Direct: (832) 207-2821
                                               Addie@LongandLong.com

                                               301 St. Louis Street
                                               Mobile, AL 36602
                                               Tel: (713) 863-0333
                                               Fax: (832) 930-9384

                                               2000 Edwards Street
                                               Building A
                                               Houston, TX 77007
                                               Tel: (713) 863-0333
                                               Fax: (832) 930-9384

                                               Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE


I hereby certify that on October 3, 2018 a true and correct copy of the foregoing was filed using

this Court’s electronic filing system. Notice of this filing will be sent by the Court’s electronic case

filing system to all counsel of record registered to receive service as required under applicable

local rules.

                                               s/Cate Biggs
                                               Cate Biggs
                                                   2
